Jacksoh, Chief Justice.
[Cosgrave foreclosed a laborer’s lien against Roberts. The latter filed a counter-affidavit, denying the debt and lien, and pleaded a set-off. The papers were returned to the superior court for trial. Pending (he case, Roberts was adjudged a bankrupt, and was subsequently discharged, and pleaded it. These facts were admitted on the trial, *825and it was also admitted that the debt of Oosgrave was provable in bankruptcy.
. By agreement, the case was submitted to the court without a jury. He held that the process was mesne, and not final, and was discharged by the bankruptcy. Plaintiff excepted.]